ACCEPTED
                                                                                                    01-14-00727-cr
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                               7/9/2015 3:39:12 PM
                                    John J. Davis                                            CHRISTOPHER PRINE
                                                                                                            CLERK
                                      Attorney at Law
                               P.O. Box 787, Angleton, TX 77516-0787
                                       Phone 979-849-4362
July 10, 2 015                       d.attorne@sbcRlobal.net                      FILED IN
                                                                           1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
Christopher A. Prine, Clerk                                                7/9/2015 3:39:12 PM
First Court of Appeals
3 01   Fannin
                                                                           CHRISTOPHER A. PRINE
                                                                                   Clerk
Houston,      Texas 77002-2066

Re:    Court of Appeals Number 01-14-00727-CR
       Alphonso Smith vs. The State of Texas
       In the First Court of Appeals, Houston,                         Texas
       Trial Court Cause Number 71,088
       Trial Court:         239th    District         Court       of Brazoria County,
                           Texas


                       CERTIFICATION OF NOTIFICATION

TO THE      COURT OF APPEALS:


       Pursuant to Rule 4 8.4 Texas Rules of Appellate Procedure,
I, John J. Davis, attorney for the above appellant in the
above appeal hereby certify that I sent a copy of the court's
opinion and judgment in this cause by certified mail, return
receipt requested, as evidence by the enclosed copy of the
receipt, on July 3, 2015, to Appellant at his     last known
address which        is:

Alphonso Smith #1952701
Estelle Unit
264    FM   3478
Huntsville,        Texas 77320

    I also certify that I have advised Appellant of his right
to file a pro se petition for discretionary review in order
to seek review by the Court of Criminal Appeals. I advised
Appellant that such petition must be filed within thirty days
of the date of the Court of Appeals opinion and noted his
deadline for filing.  I also advised him that such petition
must filed with the Court of Criminal Appeals and have given
him that address along with copies of the pertinent rules.

                                                     Respectfully submitted,

                                                     /s/ John J.          Davis

                                                     John J.       Davis
                                                     SBN:      05515500


                                                     ATTORNEY          FOR APPELLANT
                               O.S. Postal Service™
                               CERTIRED MAIL™ RECEIPT
                    m
                               (Domestic Mail Only: No Insurance Coverage Provided)
                    HI
                    HI
                               fior delivery informatio-. ^s'ti'.Jrv^ite at www.usps.com®

                    n~
                                     HtWTSWl



                    HI
                    O         FWUm Rei
                    •     (Endorsement R
                    a
                           _nss^ctec Csiiy^
                    •
                    HI
                    ru         Tctsi Fcsisge & Fee:                             07/03/2015
                    ru


                    ru
                    HI   I Alphonso Smith #1952701
                         r^o^"; EsteTTe Unit
                         hs5?SKn*afc6*h-Flfr-3W
                                 Huntsville.                TX      77«?0
                          PS Form 3800, August.2006                         See Reverse for Instructions




SENDER: COfv.P' ETE THIS SECTION                                    COMPLETE THIS SECTION ON DELIVERY


   Complete items 1,2, and 3. Also complete                         A. SignatuLire
   item 4 if Restricted Delivery is desired.                                                                    D Agent
   Print your name and address on the reverse                       X                                           D Addressee
   so that we can return the card to you.                           B.
                                                                    B. Received by (r
                                                                                   (Printed Name)          C. Date of Delivery
   Attach this card to the back of the mailpiece,
   or on the front if space permits.                                                                          nluTis
                                                                    D. Isdelivery address different from item1? LI Yes
1. Article Addressed to:
                                                                        IfYES, enterdelivery addressbelow:      CD No
 Alphonso Smith #1952701
 Estelle Unit
 n r   I,
                    I "* I •
 Huntsville, TX                             77320
                                                                    3. Service Type
                                                                       0 Certified Mail     D Express Mail
                                                                        D Registered        D Return Receipt for Merchandise
                                                                        D Insured Mail      O C.O.D.
                                                                    4. Restricted Delivery? (Extra Fee)         U Yes

2. Article Number
   (Transferfrom service label)
                                                701E SS10 DDD1 700=1 1153
PS Form 3811, February 2004                           Domestic Return Receipt                                 102595-02-M-154Q j